DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections - 35 USC § 112
Claim 15 is objected to for the following informalities:
It appears that a “.” character is missing at the end of claim 15.
Appropriate action is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 – 9 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chawala et al. (hereinafter Chawala, US 2011/0093849).

Regarding claim 1, Chawala discloses:
a system (see at least Fig. 1 and ph. [0013] – [0020] for a description of such a system), comprising:
a transactional cloud manager (at least ph. [0013] – [0020] disclose a VMM for a network/cloud that supports transactional commands/operations);
a compute cluster connected to the transactional cloud manager, the compute cluster including a system monitor and a control manager in a host (see at least Fig. 1 and ph. [0013] – [0020] that disclose virtual machines as coming off of one host (creating said compute cluster) where the VMM from its actual host machine that supports and manages the virtual machines and maintains and manages the switch network (and therefore has separate software functions that address those needs), which requires monitoring and manager support to operate as a virtual machine manager and a switch network manager); and
a virtual machine running on the host, wherein the virtual machine has a VM system monitor and a VM control manager; wherein the transactional cloud manager creates virtual machine clusters on the host (see at least Fig. 1 and ph. [0013] – [0020] that disclose virtual machines as coming off of one host (creating said compute cluster) where the VMM from its actual host machine that supports and manages the virtual machines and maintains and manages the switch network (and therefore has separate software functions that address those needs), which requires monitoring and manager support to operate as a virtual machine manager and a switch network manager and it creates various virtual machines as the system needs). 

Regarding claim 3, the rejection of claim 1 is incorporated and Chawala discloses:
the VM system monitor collects statistics related to the virtual machine and the system monitor collects statistics related to the host (at least Fig. 1 and ph. [0013] – [0020] disclose the use of metadata information in determining workload balance used by the host to migrate work between virtual machines).

Regarding claim 4, the rejection of claim 1 is incorporated and Chawala discloses:
comprising an asset management database, a controller cluster (at least Fig. 1 and ph. [0013] – [0020] disclose a host that supports a VMM that controls/manages the creation of VMs and their use (thereby controls their identities and images and how it interacts with the network and its storage), and a storage cluster (at least Fig. 1 and ph. [0013] – [0020] disclose one or more storage elements (i.e. a storage cluster is disclosed as supported).

Regarding claim 5, the rejection of claim 4 is incorporated and Chawala discloses:
the transactional cloud manager creates a cluster using a project template, the project template facilitates completion of off-line tasks to create multiple compute nodes in the compute cluster, wherein the offline tasks do not require interaction with an administrator (see at least ph. [0021] – [0024] that discloses the use of a host processing system to setup network configurations (that involve the creation, deletion and use of the VMs as discussed in at least ph. [0013] – [0020]) to handled the processing of jobs/projects/tasks/work to be performed by the network and as the VMs are used include VMs created and run on the hosting machine themselves in at least some instances they are done locally/offline and as ph. [0024] points out this is done on its own and an administrator may then optionally take other actions if deemed appropriate).

Regarding claim 6, the rejection of claim 4 is incorporated and Chawala discloses:
the transactional cloud manager provides suggested configurations for the cluster that the transactional cloud manager implements upon receiving a confirmation from the administrator (ph. [0024] discloses how the configurations for the network may be made, including after an administrator makes desired changes (i.e. those changes confirm new changes made permanently and the absence of changes confirms the auto created system decisions that were made as the administrator felt they were at least adequate).

Regarding claim 7, the rejection of claim 5 is incorporated and Chawala discloses:
the cluster is one of the compute cluster, the storage cluster or the controller cluster (at least Fig. 1 and ph. [0013] – [0020] disclose a host that supports a VMM that controls/manages the creation of VMs and their use (thereby controls their identities and images and how it interacts with the network and its storage).

Regarding claim 8, the rejection of claim 6 is incorporated and Chawala discloses:
the suggested configurations use the project template that is customized for the administrator (at least ph. [0024] discloses that the configuration initially used / selected by the system was to accommodate the workload that the administrator deployed to the system for handling, therefore that configuration was customized to meet the needs that the administrator had for the system to perform).

Regarding claim 9, the rejection of claim 4 is incorporated and Chawala discloses:
comprising a data network, a control network and a monitoring network (the network in question handles data therefore it comprises data network functionality/comprises a data network, as per at least ph. [0013] – [0020] the network controls and monitors the handling of tasks and virtual machines performance, and therefore comprises control and monitoring network functionality/comprises a control network and a monitoring network).

Regarding claim 12, the rejection of claim 9 is incorporated and Chawala discloses:
a storage network interconnecting the storage cluster to the controller cluster (at least ph. [0013] – [0020] discloses that the storage device/cluster may connect to one or more storage area networks (SANs)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawala in view of Dev et al. (hereinafter Dev, US 5,436,909), and further in view of Well-Known Teachings in the Art.

Regarding claim 2, the rejection of claim 1 is incorporated and Chawala discloses:
the transactional cloud manager (at least ph. [0013] – [0020]).
Chawala does not expressly disclose, however Dev discloses:
an user interface showing a geographical location of the compute cluster, wherein the geographic location is based upon coordinates for the compute cluster stored in an asset table (col. 13 ln. 1 – col. 14 ln. 5 discloses geographic locations that also allow users to view individual rooms that have network devices within them and col. 5 ln. 60 - col. 6 ln. 6 discloses that network devices are maintained in a table).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.
Chawala and Dev do not expressly disclose, however Well-Know Teachings in the Art disclose:
obtaining location information using GPS location.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala, as modified by Dev, by Well-Known Teachings in the art in order to utilize a common and reliable means of obtaining physical location information.

Claims 10, 11 and 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawala in view of Dev.

Regarding claim 10, the rejection of claim 9 is incorporated and Chawala discloses:
the control network is a network that interconnects the VM system monitor, the system monitor and the transactional cloud manager (at least ph. [0013] – [0024] disclose that the network functionality of the system rooted in the host interacts with/functions as the VMM and performing/ordering transactions on the network (i.e. with the cloud) ).
does not disclose however, discloses:
Chawala does not expressly disclose, however Dev discloses:
use of peer to peer network (col. 5 ln. 57 – 59).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.

Regarding claim 11, the rejection of claim 10 is incorporated and Chawala discloses:
a controller system monitor running on the controller cluster that is interconnected to the control network (ph. [0013]  -[0020] where the controlling requires some form of monitoring to perform its managing/controlling functions).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.

Regarding claim 13, the rejection of claim 2 is incorporated and Chawala discloses:
the user interface 
Chawala does not expressly disclose, however Dev discloses:
the user interface includes a view of a room within a data center where the compute cluster is located and identifies the geographic location of the compute cluster in the room (col. 13 ln. 1 – col. 14 ln. 5 discloses geographic locations that also allow users to view individual rooms that have network devices within them).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.

Regarding claim 14, the rejection of claim 2 is incorporated Chawala does not expressly disclose, however Dev discloses:
the user interface includes a view of counters for data centers, rooms, servers, hosts, clusters, virtual machines, and storage (col. 3 ln. 42 – col 6 ln. 52 disclose counters as attributes of models that represent devices of the network (data centers), virtual machines, storage devices, various devices performing services for other network devices (i.e. servers and hosts) and col. 13 ln. 1 – col. 14 ln. 5 discloses that individual users are allowed to view individual rooms that have network devices within them).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.

Regarding claim 15, the rejection of claim 2 is incorporated and Chawala does not expressly disclose, however Dev discloses:
the user interface includes a view of alerts and notifications (col. 14 ln. 28 – 46 discloses an alert / notification when a severity level for a relevant attribute is exceeded).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.

Regarding claim 16, the rejection of claim 2 is incorporated and Chawala does not expressly disclose, however Dev discloses:
the user interface includes a view of inventory of hardware, hosts and guests (col. 13 ln. 1 – col. 14 ln. 5 discloses geographic locations that also allow users to view individual rooms that have network devices within them and as these devices are network devices they include host devices that provide services to other devices as well as the devices that consume those services and as the devices are physical views they disclose the hardware, and they are an inventory as they can actually be viewed as components / available resources for the It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawala in view of Dev and further in view of Ditmer et al. (hereinafter Ditmer, US 6,490,620).

Regarding claim 17, the rejection of claim 2 is incorporated and Chawala does not expressly disclose, however Dev discloses:
the user interface includes a view of statistics of network performance (col. 14 ln. 60 – col. 15 ln. 20 discloses views of performance data).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Dev in order to implement various network management tools.
Chawala and Dev do not expressly disclose, however, Ditmer discloses:
statistics of CPU, memory, storage (col. 13 ln. 6 – 20 discloses reports for storage and col. 9 ln. 52 – col. 10 ln. 14 discloses monitoring of CPU and memory usage).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Ditmer in order to address broadband telecommunications issues.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawala in view of one Ditmer embodiment and further in view of a second Ditmer embodiment.

Regarding claim 18, the rejection of claim 2 is incorporated and Chawala does not expressly disclose, however Ditmer in one embodiment discloses:
the user interface includes a histogram (see at least Fig. 11(a) ).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Ditmer in order to address broadband telecommunications issues.
Ditmer also discloses in another embodiment statistics of CPU, memory, storage and network usage (col. 13 ln. 6 – 20 discloses reports for storage and col. 9 ln. 52 – col. 10 ln. 14 discloses monitoring of CPU and memory usage of network devices).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chawala by the teachings of Ditmer in order to address broadband telecommunications issues.
Other References Not Cited
Soni et al. (US 2020/0120131) discloses predicting network (cloud) traffic utilizing virtual machines.
Hill (US 2010/0027552) discloses cloud computing utilizing hypervisors (virtual machine managers).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194